internal_revenue_service number release date index number ------------------------------------ ------------------------- ----------------------- -------------------------------- re ------------------------------------ --------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-149147-03 date december -------------------------------------------------- -------------------- ----------------------------------------------------- --------------------------- ------------------ ------------------- ------------------- ----------------------------- ----------- decedent spouse trust date date date date accountant x legend dear --------------- this is in response to your letter dated date submitted on behalf of h’s estate requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified terminal interest property election qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent and spouse created trust a revocable_trust on date decedent died testate survived by spouse the executor of decedent’s estate is spouse spouse is a u s citizen article ii of decedent’s will gives to spouse all of decedent’s interest in the home or residence and any insurance thereon and all of decedent’s interest in decedent’s clothing jewelry furniture furnishings personal belongings household goods automobiles and all other tangible_personal_property article iii gives the rest and residue of decedent’s property to the trustee of trust to be held administered and distributed under the terms and conditions of trust article vi e of trust provides that if spouse survives decedent by six months the trustees shall distribute to the trustees of the marital trust all of the residuary portion of the decedent’s share article viii b provides that the trustees shall distribute to spouse or spend directly for her benefit all of the current net_income of the marital trust in convenient but at least quarterly installments article viii b provides that the trustees shall distribute to spouse such amounts from the principal of the marital trust as the trustees shall determine are necessary for her health maintenance and support always taking into consideration his or her other resources and the standard of living enjoyed by her at the time of decedent’s death article viii d provides that during the life of spouse no person including article viii f provides in part that decedent’s executor or trustees of trust in spouse shall have a power to appoint any part of the property in the marital trust to any person other than spouse the executor’s or trustees’ discretion may make an election to treat all or part of the property passing to the marital trust as qualified_terminable_interest_property as that term is defined in sec_2056 for decedent’s estate the form_706 for decedent’s estate was filed late on date no marital_deduction was claimed for bequests to decedent’s spouse no qtip_election was made on that return with respect to any property included on the return the form_706 reflected an estate_tax due of dollar_figurex which remittance was attached to the return it is represented that spouse relied on accountant to prepare decedent’s form_706 however accountant failed to make or advise spouse to make the qtip_election spouse engaged accountant to prepare the federal estate_tax_return form_706 plr-149147-03 you request an extension of time under sec_301_9100-3 to make a qtip_election under sec_2056 for assets passing to the marital trust under decedent’s will and trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e plr-149147-03 g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted for making the qtip_election under sec_2056 the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-149147-03 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
